Citation Nr: 0015257	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  95-33 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), in New York, New York, which granted service connection 
for bilateral hearing loss and assigned a noncompensable 
(zero percent) evaluation.

The Board remanded this case back to the RO for further 
development in August 1997, to include an inquiry to the 
veteran as to additional medical records and the issuance of 
a Supplemental Statement of the Case addressing medical 
evidence dated in November 1996.  The requested development 
has been completed in compliance with the Board's remand, and 
this case has been returned to the Board.

Also, in the August 1997 remand, the Board referred the issue 
of entitlement to service connection for headaches due to 
hearing loss back to the RO for appropriate action.  This 
claim was denied in a May 1999 rating decision, to which the 
veteran has not responded to date.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's most recent VA audiological examination 
revealed that his average pure tone thresholds, in decibels, 
are 38 in the right ear and 76 in the left ear; his speech 
recognition scores are 94 percent in the right ear and 82 
percent in the left ear.



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.85 
(Diagnostic Code 6100), 4.86 (1999); 38 C.F.R. § 4.85, 
Diagnostic Codes 6100-6110 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist in developing the facts 
pertinent to the veteran's claim under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In light of service medical records showing that the veteran 
received a profile for a bilateral hearing loss and was 
required to wear earplugs to a firing range during service, 
the RO granted service connection for bilateral hearing loss 
in the appealed December 1993 rating decision.  A 
noncompensable (zero percent) evaluation was assigned, 
effective from May 1993.  This evaluation has since remained 
in effect and is at issue in this case.

Of record at the time of the December 1993 rating decision 
was a report of a May 1993 VA audiological evaluation.  Air 
conduction testing performed during this evaluation showed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
30
40
LEFT
25
35
55
60
--

Bone conduction testing performed during this evaluation 
showed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
20
60
50
LEFT
15
35
50
60
55

Speech audiometry revealed speech recognition ability of 96 
in both ears.  The examiner rendered impressions of right ear 
mild high frequency sensorineural dip and left ear moderately 
severe mixed hearing loss, with a conductive component.

A June 1993 VA treatment record contains an assessment of 
left ear hearing loss, with conductive and sensorineural 
components and possible otosclerosis.

Subsequently, in June 1993, the veteran underwent a VA 
audiological examination.  The audiological evaluation 
conducted in conjunction with this examination revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
40
40
LEFT
35
55
65
75
75

The average pure tone thresholds (for the frequencies 1000-
4000 Hertz) were noted to be 31 decibels for the right ear 
and 68 decibels for the left ear, and speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and 92 percent in the left ear.  The examiner 
diagnosed mild sensorineural hearing loss of the right ear 
and moderately severe mixed type (predominantly 
sensorineural) hearing loss of the left ear.  

Subsequent VA treatment records, from July 1993 and April 
1994, indicate continued treatment for bilateral hearing 
loss, although no audiological evaluations were conducted at 
those times.

In November 1996, the veteran underwent a VA audio-ear 
examination, during which he complained of frequent left 
otalgia and otorrhea.  The examination revealed external 
trauma due to a snug-fitting hearing aid, with no other 
active disease.  Left canal trauma due to the hearing aid was 
also noted.  The diagnosis was asymmetric hearing loss due to 
noise exposure.  

Also, in November 1996, the veteran underwent a second VA 
audiological examination.  The audiological evaluation 
performed in conjunction with this examination revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
50
50
LEFT
55
65
75
80
85

The examiner noted that the average pure tone thresholds were 
38 decibels for the right ear and 76 decibels for the left 
ear.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and of 82 percent in the left 
ear.  The examiner also noted a conductive component of the 
left ear hearing loss.

During his January 1997 VA Travel Board hearing, the veteran 
testified that his bilateral ear disability was productive of 
ear pain and headaches, and he indicated that his hearing 
loss prevented him from obtaining employment.  He also 
reported that he had been treated by a private doctor for 
this disability, and, in January 1999, following instructions 
to this effect in the Board's August 1997 remand, the RO 
contacted the veteran so as to request his assistance in 
obtaining records from this doctor.  However, no response has 
been received from the veteran in this regard to date.  As 
such, the Board would point out that the VA's statutory duty 
to assist, set forth in 38 U.S.C.A. § 5107(a) (West 1991), is 
not a one-way street.  If a veteran wishes help in developing 
a claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's failure to respond to the VA's efforts 
to assist him with the factual development of his claim, his 
claim will be decided based on the evidence presently of 
record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Generally, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases where an 
appeal arises from the assignment of an initial rating for a 
disability for which service connection has just been 
granted, as here, the VA must consider the application of 
"staged" ratings.  See generally Fenderson v. West, 12 Vet. 
App 119 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (1999).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 (1999)) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b) (1999).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85 (1999)) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100 (1999).  

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, effective as of June 10, 1999.  See 38 C.F.R. 
§ 4.86 (1999); see also 64 Fed. Reg. 25202-25210 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that if the applicable laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a recent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
less favorable prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  It was also noted that as a factual 
matter, it is certainly possible that a claimant may be 
entitled to an increased rating prior to and independent of 
an intervening change to the rating schedule under then-
existing rating criteria.    See VAOPGCPREC 3-2000 (April 10, 
1999).

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86 (1999).  

In this case, the Board observes that the veteran's left ear 
hearing loss, as shown on the November 1996 VA examination, 
falls into the first "unusual pattern" described in 
38 C.F.R. § 4.86 (1999).  All four pure tone thresholds at 
the specified frequencies exceed 55 decibels, and the average 
pure tone threshold is 76 decibels.  Under 38 C.F.R. § 4.86 
(1999), in such a case, the Roman numeric designation will be 
determined from either Table VI or Table VIa (a numeric 
designation of hearing impairment based only on the pure tone 
threshold average), whichever results in the higher numeral.  
Under Table VI, the numeric designation, taking into account 
the speech recognition score of 82, is V.  Under Table VIa, 
the numeric designation is VI.  It is this latter numeric 
designation that will be considered.

However, the right ear hearing results from the November 1996 
VA examination (an average pure tone threshold of 38 and a 
speech recognition score of 94) result in a numeric 
designation of I under Table VI, and, as applied through 
Table VII, a noncompensable evaluation is warranted when the 
right ear numeric designation of I is applied in conjunction 
with the left ear numeric designation of VI.  

The Board observes that the relevant regulatory changes, 
particularly in 38 C.F.R. § 4.86 (1999), have not been 
provided to the veteran in the form of a Supplemental 
Statement of the Case to date.  However, it is evident from 
the application of these regulatory changes that, regardless 
of whether or not 38 C.F.R. § 4.86 (1999) is applied, that is 
either the old or new criteria, a noncompensable evaluation 
is the result.  Moreover, the Board would point out that 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  As such, the Board finds that the Board's 
application of 38 C.F.R. § 4.86 (1999) in this decision does 
not result in prejudice to the veteran.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1994); see also Winters v. 
West, 12 Vet. App. 203, 207 (1999) (a remand is not required 
where doing so would result in the imposition of unnecessary 
burdens on the Board without the possibility of any benefit 
to the claimant).

The Board would remind the veteran that he is free to submit 
evidence at a later date in furtherance of the assignment of 
a higher evaluation.  In the present case, however, the 
mechanical application of the relevant regulations clearly 
establishes an initial noncompensable disability evaluation 
under Diagnostic Code 6100.  Therefore, the preponderance of 
the evidence is against his claim for an initial compensable 
evaluation for bilateral hearing loss.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Also, in reaching this decision, the Board finds that the 
evidence does not raise the question of whether a higher 
rating was in order for any periods of time following the 
initial grant of service connection so as to warrant 
"staged" ratings due to a significant change in the level 
of disability.  In fact, the symptomatology shown during the 
pendency of this appeal has remained essentially consistent, 
with the highest degree of severity during the pendency of 
this appeal (e.g. the results of the November 1996 VA 
audiological examination) fully contemplated by the assigned 
evaluation.  Moreover, the veteran has not alleged, and the 
record does not demonstrate, that any recent findings were 
used in any way to deprive him of a higher rating when he was 
originally evaluated by the VA.  See generally Fenderson, 12 
Vet. App. at 119.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence, such as 
medical or employment records, showing that his service-
connected bilateral sensorineural hearing loss has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

